Case 8:20-cv-01397-SDM-CPT Document 1 Filed 06/17/20 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 EUGENE WILLIAMS,

        Plaintiff,

 vs.                                                      CASE NO.:

 NATIONAL AVIATION
 SERVICES, LLC.,

       Defendant.
 _______________________________________/

                                          COMPLAINT

        Plaintiff, Eugene Williams, by and through her undersigned counsel, sues the

 Defendant, National Aviation Services, LLC., and states as follows:

                                   JURISDICTION AND VENUE

        1.      Plaintiff invokes this Court’s jurisdiction in accordance with 28 U.S.C. § 1331

 because this civil action arises under the Constitution, laws, or treaties of the United States.

        2.      Venue lies within the United States District Court for the Middle District of

 Florida, Tampa Division, in accordance with 28 U.S.C. § 1391(b) because a substantial part of

 the events giving rise to this claim occurred in this Judicial District.

                                             PARTIES

        3.      At all times material herein, Plaintiff, Eugene Williams, (“Williams” or

 “Plaintiff”) was and is a resident of Hillsborough County, Florida.

        4.      At all times material herein, Defendant, National Aviation Services, LLC

 (“National Aviation” or “Defendant”), was and is a foreign for-profit corporation, authorized
Case 8:20-cv-01397-SDM-CPT Document 1 Filed 06/17/20 Page 2 of 5 PageID 2




 to and doing business in Hillsborough County, Florida.

        5.      Defendant is an “employer,” as defined by the laws under which this action is

 brought.

                                FACTUAL ALLEGATIONS

        6.      Plaintiff, an African American male, began his employment with the Defendant

 in or around September 2019 as an Exterior Detailer. Plaintiff reported to the Station Manager.

        7.      Shortly after he was hired, Plaintiff began to experience issues with racial

 discrimination and retaliation. On one of his first days on the job, a male co-worker named

 Joel made disparaging and racists comments amount Plaintiff’s race. These comments were

 made in front of the Assistant Manager who did nothing about it.

        8.      Plaintiff reported the incident to his supervisor, the Station Manager, who

 arranged a meeting with the co-worker, the Assistant Manager, and Plaintiff. At that meeting,

 the Station Manager said that he would not tolerate discriminatory comments.

        9.      Several days later, Plaintiff endured another incident with another co-worker,

 Valentino, who made derogatory comments about Plaintiff because of his race. Valentino was

 friends with Joel and the Assistant Manager. Plaintiff reported these comments to the Station

 Manager as well, who said that he would talk to Valentino (and that he spoken with him about

 those kinds of comments before).

        10.     Following that complaint, things still did not improve. Shortly after that,

 Plaintiff had another incident with Valentino in the employee parking lot. During that incident

 Valentino hurled racial insults and spit on Plaintiff. Plaintiff again spoke to the Station

 Manager about the discriminatory behavior.



                                               2
Case 8:20-cv-01397-SDM-CPT Document 1 Filed 06/17/20 Page 3 of 5 PageID 3




        11.     When things did not improve, and Plaintiff felt he could work in that

 environment, he reached out to Human Resources and let them know that he planned to resign.

 Defendant’s Human Resource representative said they would address the situation and asked

 him to return to work, which Plaintiff did.

        12.     When Plaintiff returned to work, he found that Joel and Valentino were no

 longer there. But things remained difficult for Plaintiff because his Assistant Manager had

 been friends with them and was upset that he complained about them. Plaintiff reported his

 Assistant Manager’s hostility to the Station Manager who said he would look into it.

        13.     The situation did not improve, however, and Plaintiff ultimately resigned due

 to ongoing retaliation for reporting his co-workers discriminatory behavior.

                                    COUNT I
                       RACE DISCRIMINATION – 42 U.S.C. § 1981 1

        14.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated

 in paragraphs 1 through 13.

        15.     Plaintiff is a member of a protected class under 42 U.S.C. § 1981.

        16.     By reason of the conduct described above, Defendant engaged in unlawful

 employment practices and discriminated against Plaintiff on account of his race.

        17.     Defendant’s unlawful and discriminatory employment practices towards

 Plaintiff were intentional.

        18.     Because of Defendant’s unlawful employment practices. Plaintiff has suffered

 and continues to suffer damages.


 1
   Plaintiff previously filed a Charge of Discrimination with the EEOC and intends to seek leave
 to amend the complaint to add those Title VII claims when administratively proper.


                                                 3
Case 8:20-cv-01397-SDM-CPT Document 1 Filed 06/17/20 Page 4 of 5 PageID 4




        WHEREFORE, Plaintiff demands judgment against the Defendant for all damages

 and relief available under federal law including compensation for lost wages, benefits, and

 other renumeration; interest; emotional pain and suffering, humiliation, and any other

 compensatory damages legally permitted; reinstatement, attorneys’ fees, costs, expenses, and

 all other relief that this Court deems just and proper.

                                       COUNT II
                               RETALIATION – 42 U.S.C. § 1981

        19.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated

 in paragraphs 1 through 13.

        20.     By reason of the conduct described above, Plaintiff engaged in activity

 protected by § 1981.

        21.     Defendant subjected Plaintiff to a materially adverse employment action by

 retaliating and constructively discharging him after him engaged in protected activity.

        22.     There was a causal connection between Plaintiff’s protected activity and the

 Defendant’s retaliation and constructive discharge.

        WHEREFORE, Plaintiff demands judgment against the Defendant for all damages

 and relief under the federal law including compensatory damages, reinstatement, attorneys’

 fees, costs and expenses, and all other relief that this Court deems just and proper.


                                   DEMAND FOR JURY TRIAL

        23.     Plaintiff requests a jury trial on all issues so triable.


 DATED June 17, 2020.




                                                  4
Case 8:20-cv-01397-SDM-CPT Document 1 Filed 06/17/20 Page 5 of 5 PageID 5




                                    FLORIN, GRAY, BOUZAS, OWENS, LLC

                                    /s/ Scott L. Terry
                                    _____________________________________
                                    SCOTT L. TERRY
                                    Florida Bar No.: 77105
                                    Primary: sterry@fgbolaw.com
                                    Secondary: debbie@fgbolaw.com
                                    WOLFGANG M. FLORIN
                                    Florida Bar No. 907804
                                    Primary: wolfgang@fgbolaw.com
                                    Secondary: tina@fgbolaw.com
                                    16524 Pointe Village Drive, Suite 100
                                    Lutz, FL 33558
                                    Telephone (727) 254-5255
                                    Facsimile (727) 483-7942
                                    Attorneys for Plaintiff




                                     5
